Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1, 6-7, 12-13, 16, 18-21, 24-25, 28-29, 31 and 34-38 are all the claims.
2.	Claims 24 and 34 are amended by Examiner’s Amendment herein.
3.	Claims 1, 6-7, 12-13, 16, 18-21, 24-25, 28-29, 31 and 34-38 are all the claims under examination.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sarah Eddy on 6/16/2022.
The application has been amended as follows: 
24. (Currently amended) A nucleic acid comprising a sequence encoding the antibody according to claim 1.
34. (Currently amended) A nucleic acid comprising a sequence encoding the bispecific antibody according to claim 18.

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: 
	a) The amendment to claims 24 and 34 clarifies the structure for the nucleic acid and which comports with the what is supported throughout the specification.
	b) The invention is drawn to a novel and non-obvious monoclonal antibody (clone H4.025; HCDR3 sequence “CARDGVYGYHAMDCW’) that specifically binds to an extracellular domain protein of a human B7-H4 protein; an "anti-B7-H4 antibody-effector cell complex" in which the monoclonal antibody and an effector cell are bound in order to enhance the antibody- dependent cellular cytotoxicity of the monoclonal antibody; a bispecific antibody comprising an antigen recognition region of the monoclonal antibody and an effector cell antigen recognition region; and nucleic acids encoding and transfected into host cells.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Claims 1, 6-7, 12-13, 16, 18-21, 24-25, 28-29, 31 and 34-38 are allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/           Primary Examiner, Art Unit 1643